BREAUX. C. J.
The defendant was prosecuted before the mayor’s court of the town of Many for selling liquor within the limits 'of the town.
He was found guilty by the mayor’s court, and a fine imposed of $50 and costs, or to work a stated number of days.
From this sentence and judgment he prosecuted an appeal in the district court, and in that court filed pleas in his défense.
One of these pleas the court sustained, and ruled that the charter of the town authorized and did not prohibit the sale of intoxicants, and that the council could only pass such ordinances as the charter authorized. The motion to dismiss the prosecution presenting these grounds was sustained.
*335The town of Many, plaintiff, moved for an appeal, which was granted.
The plaintiff and appellant cannot have two hearings.
The appeal cannot move from the mayor’s or magistrate’s court to the district court, and from the district court to this court.
We have considered the question in the opinion on the motion to dismiss the appeal in the case bearing the same title (No. 15,614) this day handed down. Town of Many v. R. K. Franklin, 39 South. 740.1 We would not in any case feel justified in recognizing the right to two appeals, in the presence of constitutional provisions which limit remedies to one appeal.
For reasons assigned in the case of Many v. Franklin (No. 15,614) 39 South. 740,1 this day handed down, we dismiss the appeal.

 Ante, p. 638.